Citation Nr: 0736454	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder for the purpose of accrued benefits. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945, and from May 1946 to May 1968.  He died in 
February 2003.  The appellant is the veteran's widow.

The instant appeal arose from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  The Board remanded the appeal for further 
development in May 2006.  


FINDING OF FACT

A chronic bilateral knee disorder was not present during 
service, arthritis of the knees was not manifest within a 
year after service, and the veteran's post service left knee 
disorder did not develop as a result of any incident during 
service. 


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service, and arthritis of the knees may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Accrued Benefits Eligibility
Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years. 38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 3.1000(a) (as amended) (2005).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application." Id. at 1300.

The adjudication of the claims for accrued benefits must be 
made based upon the evidence on file at the time of his 
death, including any VA medical records that must be deemed 
to have been constructively on file at that time.  See 38 
U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) 
(2007); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA records are deemed to be constructively in the possession 
of VA adjudicators and must be obtained).

After a review of the evidence, the Board finds that the 
veteran had a pending claim of entitlement to service 
connection for a bilateral knee disorder at the time of his 
death. Specifically, he filed a claim in October 2001. The RO 
denied the claim in May 2002.  The veteran timely submitted a 
notice of disagreement in May 2002. The veteran died on 
February [redacted], 2003, prior to receiving a statement of the case 
regarding the claim on appeal.  Therefore, because the timely 
appealed May 2002 decision was not yet final in February 
2003, at the time of death, it was still "pending" for 
purposes of the regulations.  38 C.F.R. § 3.1000(d)(5). 

Moreover, although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits. 38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death. See Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 
1296 (Fed. Cir. 1998).

In the instant case, the veteran died in February 2003, and 
the claim for accrued benefits was received in April 2003. 
The veteran's widow seeks service connection for a bilateral 
knee disorder for the purpose of receiving accrued benefits.

Duties to Notify and Assist
The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant proper notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on June 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in October 2006 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
claims file contains the veteran's personnel file and his 
service medical records.  The appellant submitted private 
medical records regarding the claim on appeal.  A VA medical 
opinion to address the issue on appeal has also been 
obtained.  A July 2007 statement indicates that the appellant 
has no additional evidence for submission.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service Connection for Bilateral Knee Disability
The appellant seeks to establish a connection to service for 
a bilateral knee disorder, claiming the condition was related 
to the veteran's work as a paratrooper during service.  
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Some chronic diseases, like arthritis, may be presumed to 
have been incurred in service, if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).

The post-service evidence demonstrates that the veteran had 
bilateral arthritis of the knees.  A September 2001 X-ray 
report indicates some arthritis, a moderate amount of bone 
spur and sclerosis.  Such diagnosis was confirmed by private 
physician K. D. S., M. D. in a September 2001 treatment 
report.  The element of service connection requiring a 
diagnosed (current) disability is met.  However, since the 
diagnosis of arthritis was made more than one year after 
service, the presumption of service connection does not 
apply.

Regarding in service incurrence of an injury, the veteran's 
personnel records indicate that he had several military 
occupational specialties with parachute troopers including 
parachute rigger and parachute packing and maintenance.  The 
veteran's service medical records show that he had a left 
knee sprain of the medial collateral ligament in June 1953.  
However, the service medical records do not include any 
continued treatment for such injury nor any additional knee 
injuries.  Additionally, at the veteran's March 1968 
separation examination his knees were found to have normal 
strength and range of motion.  There is no evidence of 
complaints or treatment for any knee for many years following 
discharge.  The Board finds the complete lack of any clinical 
records reflecting treatment and persuasive evidence that the 
veteran was not treated for a bilateral knee disability 
chronically or continuously following service.  See Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove].  Therefore, the evidence of record 
does not indicate a chronic bilateral knee problem in service 
or shortly thereafter.  

As noted above, service connection also requires a nexus 
between the in-service injury and the current disability.  
The first evidence of record showing complaints of knee pain 
is a May 1999 private treatment record from J. R. D., M D.  
There is no evidence of record showing any complaint, 
treatment, or a diagnosis associated with the knee between 
1953 and 1999.  A September 2001 statement from private 
physician K. D. S., M. D. states that the veteran's knee 
condition could have been contributed to by his military 
service and multiple paratrooper jumps.  A March 2007 VA 
medical opinion and its addendum in May 2007 state that there 
is no known connection between a healed medial collateral 
ligament and the subsequent development of arthritis.  Given 
that the private physician's statement only references the 
possibility of multiple paratrooper jumps and does not 
address the specific in-service injury renders it less 
probative to the question of whether the veteran's left knee 
injury caused a chronic disability.  Additionally the VA 
medical opinion is clearly based on the evidence of record, 
while there is no indication that the private physician's 
statement included a review of the veteran's claims file.  
Accordingly the probative evidence of record fails to support 
a connection between the veteran's arthritis of the knees and 
his military service.  

While the veteran was diagnosed with bilateral arthritis of 
the knees in 2001 and many years after service discharge, the 
evidence of record fails to show that it was affiliated with 
his military service.  The evidence is not in equipoise, so 
the provisions of 38 U.S.C.A. 5107(b) regarding reasonable 
doubt are not applicable.  The claim is denied.  



ORDER

Service connection for a bilateral knee disorder for the 
purposes of accrued benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


